                       IN THE UNITED ST ATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 STRIKE 3 HOLDINGS, LLC

                Plaintiff,
                                                         C.A. No. 18-895-LPS
           V.                                            through C.A. No. 18-898-LPS;
                                                         C.A. No. 18-904-LPS;
 JOHN DOE subscriber assigned IP addresses               C.A. No. 18-905-LPS
 68.80.155.222, et al.

                Defendants.


       At Wilmington this 17th day of October, 2018:

       Pending before the Court are Plaintiff Strike 3 Holdings, LLC' s ("Strike 3" or "Plaintiff')

ex parte motions for leave to serve third party subpoenas prior to a Rule 26(£) conference on

internet service providers ("ISPs"), seeking discovery to obtain the name and residential address

of each Defendant John Doe ("Doe Defendants") identified only by an internet protocol ("IP")

address in six copyright infringement actions arising from the downloading of online adult

entertainment content. (See e.g. , C.A. No. 18-895-LPS D.I. 4) 1 For the reasons stated below, in

each case the Court will grant the motion, subject to a protective order outlined below.

       1.       According to the complaint, Plaintiff is an adult entertainment company that owns

the copyrights to popular and award-winning adult motion pictures distributed through the



       1
         Unless otherwise noted, citations to the record are to C.A. No. 18-895-LPS. Although
Plaintiff has filed a separate motion in each of the six cases captioned above, the legal issues
presented, and their resolution, are identical in each case. Accordingly, they will all be addressed
together. Except where noted, the D.I. numbers corresponding to the pending motions and briefs
are the same in each civil action.

                                                 1
Blacked, Blacked Raw, Tushy, and Vixen adult websites and DVDs. (D.I. 1 ,, 2-3, 13-15) The

popularity of these movies, the complaint alleges, has led some internet users to commit online

piracy using a computer file-sharing program called BitTorrent. (See id. ,, 16-22) Plaintiff

alleges that Doe Defendants committed copyright infringement by illegally downloading

Plaintiffs motion pictures as well as distributing them to others over an extended time using

BitTorrent. (See id. ,, 4-5, 23) Although Doe Defendants' online activity is anonymous,

Plaintiff hired independent investigators to obtain and confirm the specific IP address linked to

the pirated content, which could help identify Doe Defendants. (See D.I. 5 at 1, Exs. B-D)

Plaintiff alleges that Doe Defendants' ISPs are the only parties that can identify Doe Defendants'

name and address through his or her assigned IP address. (See D.I. 5 at 1, Ex. C; D.I. 1 , 5)

       2.      "A party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f), except . . . when authorized by these rules, by stipulation, or

by court order." Fed. R. Civ. P 26(d)(l). Courts in this district have applied the "good cause"

standard, in cases like this one, "where expedited discovery is sought in order to identify

unknown or anonymous John Doe defendants ." Reybold Grp. of Companies, Inc. v. Does 1-20,

323 F.R.D. 205,208 (D. Del. 2017); see also Vision Films, Inc. v. John Does 1-24, 2013 WL

1163988, at *3 (D. Del. Mar. 20, 2013). To determine whether good cause exists, the Court

considers many factors, including: ( 1) whether Plaintiff has established a prima facie showing of

copyright infringement; (2) whether Plaintiff "has no other way to identify the alleged

wrongdoers, aside from obtaining the discovery at issue;" and (3) whether "expedited discovery

is necessary because evidence identifying the defendants may be otherwise destroyed (e.g., as a

result of routine deletion by third party ISPs)." Reybold, 323 F.R.D. at 208 ; see also Vision


                                                 2
Films, 2013 WL 1163988 at *3.

       3.      Plaintiff has shown good cause to serve a third-party subpoena to the respective

ISPs identified in the complaint (see D.I. 1 Ex. A) for each Doe Defendant. Plaintiff has made a

prima facie showing of alleged copyright infringement through evidence - which the Court

accepts as true for purposes of the pending motions - that shows the Doe Defendants copied

Plaintiffs copyrighted work. (See D.I. 1 ,r,r 34-39; D.I. 5 Exs. A-D) Plaintiff has also shown that

it cannot obtain the Doe Defendants' identities in the absence of a subpoena to the corresponding

ISPs. (See D.I. 5 Ex. C ,r 10) The Court is further persuaded that expedited discovery is

necessary because the " [Doe] Defendant[s' ] ISP[s] only maintain[] the internal logs of the

requested information for a brief period of time. " (Id. at 2, 8-9)

       4.      Even when these motions are granted, courts "still assess whether other

protections should be imposed to protect defendants from misuse of their personal information."

Reybold, 323 F.R.D. at 209; see also Vision Films, 2013 WL 1163988, at *4-5. This is "because

the ISP subscribers may be innocent third parties, the subject matter of the suit deals with

sensitive and personal matters, and the jurisdictional and procedural complications might

otherwise dissuade innocent parties from contesting the allegations." Digital Sin, Inc. v. Does

1-5698, 2011 WL 5362068, at *4 (N.D. Cal. Nov. 4, 2011). The Court is "concerned about the

possibility that many of the names and addresses produced in response to Plaintiffs discovery

request will not in fact be those of the individuals who downloaded" the alleged copyrighted

content. Digital Sin, Inc. v. Does 1-1 76, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (finding this "risk

is not purely speculative," as "the true offender" may be family member or friend or neighbor

who shares IP addresses or wireless networks). "This risk of false positives gives rise to the


                                                  3
potential for coercing unjust settlements from innocent defendants such as individuals who want

to avoid the embarrassment of having their names publicly associated with allegations of illegally

downloading" online adult content. Id. (internal quotation marks omitted). Given these

concerns, the Court finds it appropriate to enter a protective order.

       Accordingly, the Court ISSUES a protective order to the limited extent that any

information regarding any Doe Defendant released to Plaintiff by the ISP shall be treated as

confidential until further order of the Court. Specifically, Plaintiff shall not publicly disclose

such information until such Doe Defendant has the opportunity to file a motion with this Court to

be allowed to proceed in this litigation anonymously and, if such motion is filed, until after that

motion is resolved by the Court. If a Doe Defendant chooses to include identifying information

within his or her request to proceed anonymously, the Court finds good cause to order the papers

filed under seal until the Court has the opportunity to rule on the request.

       For the reasons stated above, IT IS HEREBY ORDERED that the motion for leave to

serve a third-party subpoena is GRANTED. (C.A. No . 18-895-LPS D.I. 4; C.A. No.

18-896-LPS D.I. 4; C.A. No . 18-897-LPS D.I. 4; C.A. No . 18-898-LPS D.I. 4; C.A. No .

18-904-LPS D.I. 4; and C.A. No. 18-905-LPS D.I. 4)

       IT IS FURTHER ORDERED that Plaintiff may serve subpoenas pursuant to Fed. R.

Civ. P. 45 on the ISPs listed in Exhibits A to the complaints that seek only the true name and

address of the Doe Defendants. Plaintiff shall not subpoena additional information. The

subpoena shall have a copy of this Order attached.

       IT IS FURTHER ORDERED that the subpoenaed ISP shall have 60 days from the date

of service upon it to serve the Doe Defendant with a copy of the subpoena and a copy of this


                                                  4
order. The ISP may serve each Doe Defendant using any reasonable means, including written

notice sent to his or her last known address, transmitted either by first-class mail or via overnight

service.

       IT IS FURTHER ORDERED that each Doe Defendant shall have 90 days from the date

of service upon him or her to file any motions contesting the subpoena (including a motion to

quash or modify the subpoena) with the Court that issued the subpoena, as well as any request to

litigate the subpoena anonymously. The ISPs shall not turn over the Doe Defendants' identifying

information to Plaintiff before the expiration of the 90-day period. If that 90-day period lapses

without the particular Doe Defendant contesting the subpoena, the ISP shall have 10 days to

produce the information responsive to the subpoena to Plaintiff. Additionally, if a Doe

Defendant or an ISP files a motion to quash the subpoena, the particular ISP shall not turn over

any information to Plaintiff until the issues have been addressed and the Court issues another

order instructing the ISPs to turn over the requested information.

       IT IS FURTHER ORDERED that the subpoenaed entity shall preserve any subpoenaed

information pending the resolution of any timely-filed motion contesting the subpoena

(including a motion to quash or modify the subpoena).

       IT IS FURTHER ORDERED that an ISP that receives a subpoena pursuant to this

Order shall confer with Plaintiff and shall not assess any charge in advance of providing the

information requested in the subpoena. An ISP that receives a subpoena and elects to charge for

the costs of production shall provide a billing summary and costs report to Plaintiff.

       IT IS FURTHER ORDERED that Plaintiff may also serve a Rule 45 subpoena in the

same manner as above on any service provider that is identified in response to a subpoena as a


                                                  5
provider of Internet services to one of the Doe Defendants.

       IT IS FURTHER ORDERED that if the ISP qualifies as a "cable operator," as defined

by 47 U.S.C. § 522(5), which states:

       the term "cable operator" means any person or group of persons

        (A) who provides cable service over a cable system and directly or through
            one or more affiliates owns a significant interest in such cable system, or

        (B)   who otherwise controls or is responsible for, through any arrangement,
              the management and operation of such a cable system,

it shall comply with 47 U.S.C. § 55l(c)(2)(B), which states:

       A cable operator may disclose such [personal identifying] information if the
       disclosure is ... made pursuant to a court order authorizing such disclosure, if the
       subscriber is notified of such order by the person to whom the order is directed,

by sending a copy of this Order to relevant Doe Defendants.

       IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order along with

any subpoenas issued pursuant to this Order to the listed ISPs.

       IT IS FURTHER ORDERED that any information disclosed to Plaintiff in response to

a Rule 45 subpoena may be used by Plaintiff solely for the purpose of protecting Plaintiffs

rights as set forth in the complaint.




                                                     HONORABLE LEONARD P. STARK
                                                     UNITED STATES DISTRICT JUDGE




                                                6
